Citation Nr: 1701954	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-34-753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 1, 2009, to June 16, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

In February 2011, the Board remanded the issues of a rating in excess of 30 percent for PTSD from September 1, 2009, and a TDIU.  In an October 2011 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent, effective September 16, 2009.  In a March 2015 decision, the Board granted a rating of 50 percent, but no greater for PTSD from September 1, 2009, to September 15, 2009, denied a rating in excess of 50 percent for PTSD prior to June 17, 2014, and granted a rating of 70 percent for PTSD, but no greater, beginning June 17, 2014.  It also remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

The Veteran appealed the Board's March 2015 decision insofar as it denied a rating in excess of 50 percent for PTSD prior to June 17, 2014, to the United Stated Court of Appeals for Veterans Claims (Court).  In July 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a July 2016 Order, the Court granted the motion remanded the case to the Board.


FINDING OF FACT

From September 1, 2009, to June 16, 2014, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD from September 1, 2009, to June 16, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2014, 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its March 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.

I.  Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013); 38 C.F.R. § 4.126(a).

II.  Analysis

In its March 2015 decision, the Board also provided a detailed factual background of this case, including descriptions of the pertinent lay and medical evidence of record, and an extensive analysis of why a rating of 50 percent, but no greater, for the Veteran's PTSD is warranted for the period of September 1, 2009, to June 16, 2014.  These portions of the Board decision are also incorporated by reference.  Below, the Board will address the concerns raised by the parties to the July 2016 Joint Motion, and additional arguments raised by the Veteran's representative subsequent to the March 2015 Board decision.

In the July 2016 Joint Motion, the parties found that the Board, in its March 2015 decision, "erred by failing to provide adequate reasons or bases regarding favorable evidence of record" as it "determined that [the Veteran] had intermittent reports of suicidal thoughts because, in part, [he] denied suicidal thoughts in June and July 2014," but "did not reconcile its findings that [the Veteran's] suicidal thoughts were intermittent with the September 2011 examiner's notation that [his] suicidal ideation was chronic."  

Initially, in its March 2015 decision, the Board did not make any finding that the Veteran's "suicidal thoughts were intermittent." Rather, as more accurately stated earlier in the same paragraph in the July 2016 Joint Motion, the Board noted "the Veteran's intermittent reports of suicidal thoughts during the time period in question," including "suicidal thoughts on November 2009 private examination, passive suicidal ideation on May 2011 VA examination, and chronic suicidal ideation without plan or intent on September 2011 VA examination."  However, at other points in the record, such as "[in] June and July 2014, he denied ever having attempted suicide, or having any thoughts of suicide in the past month."  The Board's characterization of the Veteran's reports of suicidal ideation as "intermittent" was based on the record reflecting that at times he reported suicidal ideation and at other times he did not.  While the Board notes, as it did in its March 2015 decision, that on September 2011 VA examination the Veteran "reported chronic suicidal ideation without plan or intent," "chronic suicidal ideation" was a subjective symptom reported by the Veteran at that time; this report of symptomatology by the Veteran at this particular time does not change, or conflict with, the fact that the Veteran denied suicidal ideation at other points during the appeals period.  Thus, the Board finds that its notation of "the Veteran's intermittent reports of suicidal thoughts during the time period in question" in its March 2015 decision is not contradictory to the Veteran's report of "chronic suicidal ideation" in September 2011.  

Moreover, the March 2015 Board decision explicitly considered and discussed the Veteran's several reports of suicidal ideation, including his September 2011 report of "chronic suicidal ideation," along with the other evidence of record, and found "that the Veteran's symptoms and disability picture, as a whole, most closely reflected those contemplated in the criteria for a 50 percent rating under DC 9411."  The Board reiterates that finding here.

Also, in the July 2016 Joint Motion, the parties stated that "the Board also noted that [the Veteran] did not suffer from a 'severe level of suicidality or suicide ideation,'" but that "the criteria noted by the Board is not part of the rating
criteria for a 70 percent rating or higher under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411," as "[o]nly 'suicidal ideation' is required for a 70 percent rating under DC 9411."  

However, in its March 2015 decision, the Board did not state, or imply, that a "severe level of suicidality or suicide ideation" was a criterion for a 70 percent rating under DC 9411 rather than "suicidal ideation," nor did it make any finding of fact that that "[the Veteran] did not suffer from a 'severe level of suicidality or suicide ideation'" as a general matter.  The portion of the Board's statement quoted by the parities was given in the following sentences:

The November 2009 private examiner, while noting that the Veteran reported having "given thought" to suicide plans, determined that the level of anger, depression, and suicidality in the Veteran was of concern.  However, this report is the only such severe assessment of the Veteran's symptomology, and his disability picture as a whole does not reflect such a severe level of suicidality or suicidal ideation.  

(Emphasis added)

The Board's statement, provided in context, directly addressed a medical report reflecting a severe level of suicidal ideation, and explicitly found that the record, as a whole, did not support the existence of the severe symptomology reflected in that report.  Again, the Board explicitly considered and discussed the Veteran's several reports of suicidal ideation and nonetheless found "that the Veteran's symptoms and disability picture, as a whole, most closely reflected those contemplated in the criteria for a 50 percent rating under DC 9411" for reasons discussed at length in that decision.

The parties to the July 2016 Joint Motion also noted that the Board "also denied a higher rating, in part, because [the Veteran's] evidence of impaired impulse control prior to 2014 did not involve violence or behavior leading to police involvement," but that "the Board failed to discuss evidence of record which shows that Veteran's violent outbursts had previously involved the police."  The parties noted that "[i]n an October 2009 statement, a friend of [the Veteran] reported that police had been called by [his] second wife, and that "[t]he 2011 VA compensation report also reflects a medical history that [the Veteran] was married from 1998 to 2004 and he was 'always fighting with cops and the cops came back and took him away' during this time."  The parties determined that the Board "should have considered the above-noted evidence in their determination that Veteran's violent behavior did not have police involvement, and remand is warranted."

The Board, in its March 2015 decision, in finding that "previous disputes [between the Veteran and his ex-wife] had not involved violence or other behavior leading to police involvement," did not explicitly state-in that sentence-that it was referring to the time period between September 1, 2009, and June 16, 2014.  However, it made this clear throughout the decision in discussing the Veteran's level of symptomatology during the pertinent rating period at issue-September 1, 2009, to June 16, 2014.  In this regard, earlier in the decision, the Board cited the Court's decision in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), for the proposition that "where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern."  

The October 2009 letter from the Veteran's friend, D.B., reflects that D.B. had known the Veteran for a very long time, that he had "been described by both his ex-wives as verbally abusive and out of control," although D.B. had "never seen it" but "could believe it," and that D.B. "[knew] the police were called by his second wife."  Initially, the Board notes that D.B. specifically referred to verbal abuse (of which he was told of second-hand), and that there is no mention that any "violent outburst" that had been cause for police involvement.  Moreover, the date of such reported call to the police is not stated and unclear; however, in making this statement, D.B. appeared to be talking about the Veteran's behavior during his marriages to his ex-wives, and the record reflects that the Veteran has not been married since 2004.  Likewise, in the Veteran's statement in September 2011 that, during his marriage from 1998 to 2004, he was 'always fighting with cops and the cops came back and took him away' during this time, the Veteran did not specifically mention any "violent outburst."  In any case, such statement also refers to events ending in 2004.

Even presuming the credibility of such statements, they describe events that occurred 5 years or more prior to the September 1, 2009, to June 16, 2014, rating period in question in this case.  During the period beginning September 1, 2009, the record did not reflect disputes between the Veteran and his ex-wives or anyone else involving violence or other behavior leading to police involvement until 2014.  During the rating period in question, the Veteran's PTSD, as discussed at length in the Board's March 2015 decision, was characterized by symptomatology and impairment most closely approximating the criteria for a 50 percent rating under DC 9411.

Finally, the parties to the July 2016 Joint Motion stated that, in its March 2015 decision, the Board "determined that a higher rating was not warranted, in part, because, [the Veteran] could still maintain the ability to 'perform some work teaching at time that he has been able to get jobs,' although there was some occupational impairment," and "also noted that [the Veteran] had not shown that he had not been totally unable to work in their discussion of a higher rating."  The parties stated that "the criteria noted by the Board is not part of the rating criteria for a 70 percent rating or higher under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411," as "total social and occupational impairment is contemplated for a 100 percent rating and deficiencies in areas such as work is required for a 70 percent rating under DC 9411," and therefore "[r]emand is warranted for the Board to provide adequate reasons or bases with regard to [the Veteran's] symptomatology and occupational impairment."

In determining that the Veteran "has still maintained the ability to perform some work teaching at times that he has been able to get jobs," even though occupational impairment due to his symptoms had been shown, the Board was not stating or implying that total occupational impairment was a requirement for a 70 percent rating under DC 9411.  As is clear from the full paragraph from which the Board's quote was taken, the Board was merely providing supporting evidence for its finding that the Veteran did not have symptoms of the severity of difficulty in adapting to stressful circumstances (including work or a worklike setting) as is contemplated in the criteria for a 70 percent rating under DC 9411:

Furthermore, while the record reflects difficulty in stressful circumstances, as well as occupational impairment, it does not reflect any symptoms of difficulty in adapting to stressful circumstances (including work or a worklike setting) that would warrant a rating of 70 percent or higher.  In this regard, again, while the Veteran's disability has reportedly interfered with his employment, and while occupational impairment due to his symptoms has been shown, he has still maintained the ability to perform some work teaching at times that he has been able to get jobs.  Moreover, a 50 percent rating under DC 9411 contemplates occupational and social impairment with reduced reliability and productivity, which, as discussed above, the Board finds adequately contemplates the Veteran's difficulty with work due to his PTSD symptomology prior to June 17, 2014.

To the extent that the Veteran was shown to have "deficiencies" in the area such as work, such represented occupational impairment with reduced reliability and productivity due to symptoms of the nature and severity of those contemplated in the criteria for a 50 percent rating, for the reasons that the Board discussed at length in its March 2015 decision.  See Mauerhan, 16 Vet. App. at 442-3; Vazquez-Claudio v. Shinseki, 713 F.3d at 117-18 (a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage).  In this regard, even the "deficiency in work" of occupational impairment due to symptoms that decrease work efficiency and ability to perform occupational tasks during periods of significant stress is contemplated in the criteria for just a 10 percent rating under DC 9411, where such decrease is due to mild or transient symptoms.  See 38 C.F.R. § 4.130, DC 9411.

The Board also notes argument submitted by the Veteran's representative in an October 2016 statement. 

Initially, in that statement, the Veteran's representative raised the matter of the Veteran's reports of suicidal ideation and occupational problems and difficulties at work caused by his PTSD.  However, as discussed above, in its March 2015 decision, the Board explicitly considered and discussed the Veteran's several reports of suicidal ideation and nonetheless found "that the Veteran's symptoms and disability picture, as a whole, most closely reflected those contemplated in the criteria for a 50 percent rating under DC 9411" for reasons discussed at length in that decision.  Moreover, as discussed above, to the extent that the Veteran was shown to have "deficiencies" in the area such as work, such represented occupational impairment with reduced reliability and productivity due to symptoms of the nature and severity of those contemplated in the criteria for a 50 percent rating, for the reasons that the Board discussed at length in its March 2015 decision.

Also, in the October 2016 statement, the Veteran's representative pointed to statements, including the October 2009 statement from D.B. discussed above, asserting that the Veteran's PTSD had caused problems in his previous marriages, including verbally abusive behavior, and had precipitated the failure of his marriages.  However, as discussed above, while the Board has considered such evidence, the Veteran's marriages predate the appeals period by 5 years or more.  In its March 2015 decision, the Board focused on the Veteran's PTSD symptomology during the pertinent rating period of September 1, 2009, to June 16, 2014, including his reports regarding his family relationships and anger problems during that time, as was documented in extensive contemporaneous evidence during that period.  After such consideration, it found that "[d]uring that time period, the Veteran's PTSD was primarily manifested by depression, anger with outbursts, anxiety, trouble sleeping, difficulty maintaining effective relationships, flashbacks, some memory impairment, occasional circumstantial speech, some concentration problems, hyperarousal, and intrusive thoughts.  Such symptoms resulted in occupational and social impairment most closely approximating that with reduced reliability and productivity."  The Veteran's representative pointed to a December 2014 letter from the Veteran describing a domestic dispute with his ex-wife whereby she had called the police, and stating that this was an escalation from any previous serious disagreements they had ever had.  The Board considered this evidence in its March 2015 decision when it increased the Veteran's rating to 70 percent beginning June 17, 2014.

The Veteran's representative also raised the issues of his relationships with family members and lack of having many friends or meaningful relationships.  However, such factors were considered and discussed by the Board in its March 2015 decision in determining that the Veteran's symptoms more closely approximated the nature and severity of those contemplated in a 50 percent rating under DC 9411 than those contemplated in a 70 percent rating: 

Also, while the record reflects difficulty in establishing and maintaining relationships, it does not reflect inability to establish and maintain effective relationships.  While the Veteran repeatedly reported social and relationship problems, including with family, he consistently reported having at least one close friend, having a good relationship with one son and sometimes both, and some socialization.  In May 2011, it was noted by the VA examiner that the Veteran did have some decent relationships despite his PTSD symptoms, and in September 2011 it was noted that for relaxation the Veteran called people he had not talked to in a while, had a friend, and socialized, though rarely, enjoyed going out to eat with others, and had a couple of old work mates he talked to about once a year and some neighbors he associated with.

The representative asserted that the Veteran "also suffered from chronic depression and anxiety during the period on appeal, which hindered his ability to function independently, appropriately, and effectively."  The representative pointed to the Veteran's avoidance of war moves, social isolation, memories of traumatic events, and nightmares.  However, in its March 2015 decision, the Board explained why it found that the Veteran's depression and anxiety did not rise to the level of symptomatology contemplated in the criteria for a 70 percent rating:

Furthermore, while the Veteran was noted to have consistently had depression and anxiety, the record does not reflect near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively.  While the June 2009 private examiner stated that the Veteran's PTSD had severely impacted his ability to function, the record as a whole reflects a general ability to function at an independent, appropriate, and effective level.  The Veteran was noted to be able to perform his daily responsibilities, and the May 2011 VA examiner determined that the Veteran had generally satisfactory functioning in routine behavior, self-care, and normal conversation.  Also, on September 2011 VA examination, it was noted that, for relaxation, he called people, went to a museum or the movies, and enjoyed going out to eat with others.  

The representative also raised the issue of violent behavior by the Veteran; the Board addressed the Veteran's reportedly violent behavior and anger outbursts in its March 2015 decision, and what the evidence of record reflected regarding these assertions during the rating period in question:

The Veteran has also reported anger outbursts and some impaired impulse control, as well as "violent" arguments and angry outbursts at his ex-wives, children, fellow workers, and friends.  However, while the record consistently reflects symptoms of anger and reports of irritability and outbursts, it does not reflect symptomatology of the severity of periods of violence.  In this regard, while the Veteran reported "violent" arguments with his ex-wives, in December 2014, he reported that in 2013 his ex-wife and he had a domestic dispute and she called the police, who removed the Veteran from her home, and that this was an escalation from any previous serious disagreements they had ever had.  While it is unclear what the circumstances of this dispute, which reportedly took place sometime in 2013, were, as this dispute was an escalation from any previous serious disagreements they had ever had, it appears that such previous disputes had not involved violence or other behavior leading to police involvement.

Also, the Veteran's representative argued that the Veteran suffered long and short-term memory impairment and flashbacks, and that such symptomatology warrants a 70 percent rating.  However, the Board explicitly considered and discussed the Veteran's flashbacks and memory impairment in explaining how the Veteran's symptomatology most closely approximated those contemplated in a 50 percent rating under DC 9411; in this regard, "impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)" is symptomatology expressly listed in the criteria for a 50 percent rating under DC 9411.  To the extent that the representative pointed to "dissociative episodes" noted by a November 2009 private examiner, the Board addressed this in its March 2015 decision: 

Also, on November 2009 private examination, the Veteran described incidents that sounded like flashbacks or dissociative episodes where he would wander off in the middle of a social event and start babbling incoherently or screaming at someone, but would have no memory for these behaviors.  However, no further specifics of such incidents were provided in that report or elsewhere in the record, and there is no further indication of such behavior.  Rather, the Veteran was consistently noted to be fully oriented, and did not describe such severe symptomology elsewhere.  Thus, the Board does not find this single report of vague incidents to warrant any higher rating than 50 percent in this case.

Finally, the Veteran's representative asserted that the Veteran should "consider and discuss stated ratings" in this case, but did not point to any specific period or periods that warrant staged ratings from September 1, 2009, to June 16, 2014.  Also, in its March 2015 decision, the Board explicitly considered the possibility of stage ratings, and indeed assigned a staged rating of 50 percent prior to June 17, 2014, and 70 percent beginning June 17, 2014, but found that "[t]here is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson."

Thus, as the Board determined in its March 2015 decision, from September 1, 2009, to June 16, 2014, "the Veteran's PTSD was primarily manifested by depression, anger with outbursts, anxiety, trouble sleeping, difficulty maintaining effective relationships, flashbacks, some memory impairment, occasional circumstantial speech, some concentration problems, hyperarousal, and intrusive thoughts"; that "[s]uch symptoms resulted in occupational and social impairment most closely approximating that with reduced reliability and productivity"; and that, therefore, "a rating in excess of 50 percent for PTSD is not warranted."  A preponderance of the evidence is against assignment of any higher rating.


ORDER

A rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 1, 2009, to June 16, 2014, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


